The Vice-Chancellor :
A sale by a sheriff gives the purchaser, under the certificate, an inchoate right to the land, if not an interest in the land itself; and it is such a right as will ripen into a title, unless the property be redeemed from him. In this case, the sale and purchase by Blatchford was anterior to the filing of the bill of foreclosure, and though he did not obtain a deed from the sheriff until after the bill in this cause and a notice of lis pendens was filed, yet I consider him something more than a purchaser pendente lite. He was a purchaser before, though his title did not become consummated until afterward ; and, by his purchase, he acquired such a right and interest in the land as entitled him to be made a party to the foreclosure suit—and not having been made a party, he is not foreclosed of his equity of redemption. The purchaser at the master’s sale under the decree does not get an absolute title as against the buyer under the judgment.
True, the complainants, on filing their bill, got no notice from the records of Blatchford’s purchase, there being no law that requires a sheriff’s certificate to be recorded; but this want of notice does not vary the case, for the complainants might have received information of the sale by inquiry at the sheriff’s office ; and it is imposing no great additional inconvenience upon the mortgagee, when he is searching out the proper parlies for his suit, to hold that he must inquire for purchasers at sheriff’s sales or take the risk of being obliged to amend his proceedings, if it turn out that there is a person holding a sheriff’s certificate of sale.
I consider that the petitioner must be discharged from his purchase, with a return of the money he has paid, as well as costs of this application : unless the complainants, within ten days, shall procure for him a release from the person holding the title under the sheriff’s sale.